Citation Nr: 0901318	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-06 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for panic disorder 
with agoraphobia, currently rated 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The veteran served on active duty with the United States Air 
Force from July 1985 to June 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA), which 
denied entitlement to the benefits sought.  The June 2006 
decision was a reconsideration of an earlier, December 2005 
denial.

The Board notes that although the evaluation assigned for 
service connected left and right knees is intertwined with 
the claim of entitlement to TDIU, there is no issue on appeal 
with regard to the rating of those joints.


FINDINGS OF FACT

1.  Service connected panic disorder with agoraphobia cause 
deficiencies in most areas, and is manifested by the 
following: severe anxiety and panic affecting the ability to 
function independently, appropriately and effectively; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); impaired memory and 
concentration; and some social withdrawal.

2.  The veteran is service connected for panic disorder with 
agoraphobia, (now) currently rated 70 percent disabling; a 
left knee disability, currently rated 10 percent disabling; 
and a right knee disability, currently rated 10 percent 
disabling.  His combined disability evaluation is 80 percent.

3.  The veteran is shown to be unable to obtain or retain 
substantially gainful employment due to his service connected 
disabilities.



CONCLUSIONS OF LAW

1.  The criteria for assignment of a 70 percent evaluation, 
but no higher, for service connected panic disorder with 
agoraphobia are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9412 
(2008).

2.  The criteria for assignment of TDIU are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.16, 
4.18 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Here, legally adequate notice was provided in July 2005 and 
May 2008 correspondence.  These letter informed the veteran 
of the elements of claims for increased rating and TDIU, 
described the evidence of record and informed him of the 
evidence and information still needed to substantiate the 
claim, and set forth the respective responsibilities of VA 
and the veteran in obtaining such.  Both letters stressed the 
need to show the impact of the service connected disabilities 
on social and occupational functioning.  Moreover, the May 
2008 letter included information regarding VA policies and 
practices relating to assignment of effective dates and 
disability evaluations.  The claims were then readjudicated 
in an August 2008 supplemental statement of the case.  The 
notice afforded the veteran provided a meaningful opportunity 
to participate in the adjudication of his claim.

VA additionally has a duty to assist the veteran in the 
development of the claim, to include assisting the veteran in 
the procurement of service treatment records and pertinent 
treatment records, and providing an examination when 
necessary.  VA has here obtained VA outpatient treatment 
records from 2005 to 2008, as identified by the veteran, as 
well as Social Security Administration records.  Statements 
by two former employers are associated with the file.  The 
veteran was afforded VA examinations in August 2005 and June 
2008.  Neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.

Evidence

VA outpatient treatment records from May 2005 to June 2008 
reveal that the veteran received continuing treatment for his 
service connected psychiatric disorder, as well as for 
periodic complaints of bilateral knee pain related to 
arthritis.  The veteran has consistently reported high levels 
of anxiety, and stated that activities such as driving were 
difficult.  He was twice married and divorced, and currently 
has met and become engaged to a woman with whom he is having 
a child.  In June of 2005, a Global Assessment of Functioning 
(GAF) score of 51 was assigned; the veteran's scores have 
remained in the 39 to 51 range over the course of the appeal, 
according to the treating doctors.  

A GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score 
of 41-50 illustrates "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  A 
score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

The veteran was not working in June 2005; he stated he had 
resigned from his job due to anxiety.  In July 2005 he 
expressed a great deal of distress over his lack of 
employment.  In January 2006, the veteran reiterated that his 
severe anxiety prevented him from maintaining employment, 
socializing, driving, or interacting with the public.  In 
March 2006, he described his mood as "blue; I couldn't feel 
any smaller than I already do."  He stated he was having 
problems getting out of his home.  At one point, the veteran 
described intense anxiety which caused him to debate showing 
up for his medical appointments.  He finally decided to 
appear.  Sleep was impacted, as the veteran had difficulty 
falling asleep and often woke from nightmares.  He continued 
to work on anxiety management techniques.  Medications were 
prescribed, but were of unclear benefit.  Doctors did note 
progress in some respects in August 2007, but in October 
2007, the veteran stated that he felt he was "pinging around 
with highs and lows."  In March 2008, the veteran reported 
that he was working as a security guard at night.  He 
remained anxious, and stated that the walking in his job 
aggravated the arthritis in his knees.  In April 2008, he 
expressed worry that he could lose his job, despite 
assurances from his employer that he was safe, barring "a 
major performance issue."  The veteran reported increasing 
feelings of paranoia and obsessive worry in May 2008.  He had 
trouble falling asleep, particularly if he awakened during 
the night.  He continued to work, but worried about being 
fired.  He reported "considerable" knee pain on the job.  
In June 2008, the veteran stated that although he continued 
to work as a security guard, he felt he "may not be able to 
manage [the] job much longer due to anxiety, knee problems, 
etc."

VA examinations were provided in August 2005.  At the 
psychiatric examination, the veteran reported that he had 
lost two post service jobs due to anxiety, and that this has 
caused financial problems adding to his overall anxiety 
level.  He avoided driving when possible, but was able to 
drive himself to work, about 1/2 hour away.  He had been placed 
on medications, but had noted no positive effects yet.  He 
was paranoid about his personal appearance and did not like 
people looking at him.  He had sleep problems.  On interview, 
the veteran was "extremely anxious."  Grooming was fair.  
The veteran was cooperative, attentive, and well oriented.  
There was no evidence of thought disorders, hallucinations, 
or delusions.  He stated that he had been practically 
housebound in recent months, and had only recently returned 
to counseling.  A severe, chronic panic disorder with 
features of social phobia was diagnosed.  A GAF score of 39, 
indicating "[s]ome impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school)," was 
assigned.  Id.  The examiner did not comment on the impact of 
the diagnosis of occupational functioning, but did note that 
the veteran was in need of long term treatment.

During the VA orthopedic examination, the veteran reported 
that after service he had lost a factory job because he was 
unable to perform the standing, prolonged walking, and heavy 
lifting required because of left knee pain.  His left knee 
hurt consistently, but there was no current right knee pain.  
Physical examination showed a normal gait.  Range of motion 
on the left was from 0 to 120 degrees, with pain at the end 
of motion.  Repeated movement reduced flexion to 100 degrees 
due to pain.  The joint was stable.  Range of motion of the 
right knee was 0 to 140 degrees and painless.  There was no 
additional functional impairment with repetitive motion.  X-
rays showed degenerative joint disease of the left and right 
knees.  The examiner diagnosed post-traumatic degenerative 
joint disease of both knees, and opined that the veteran was 
unable to perform any job requiring prolonged standing or 
walking, ladder or stair climbing, or carrying of heavy 
objects due to left knee pain.

In June 2006, the veteran was denied entitlement to 
disability benefits by the Social Security Administration 
(SSA).  SSA determined that the veteran's conditions, to 
include psychiatric disabilities, knee problems, and 
hypertension, were "not severe enough to keep you from 
working."  SSA found that the veteran remained able to 
perform uncomplicated, routine work and light to medium 
tasks.  This determination was based on VA medical records, 
discussed above, and an evaluation by a private doctor, Dr. 
JDC.  Dr. JDC determined in May 2006 that there was an 
anxiety disorder present, but that the veteran remained 
capable of sustaining a basic schedule and performing self 
care and regular tasks.  "The claimant is able to meet the 
basic mental demands of competitive work on a sustained basis 
despite the limitations resulting from his impairment."

A VA psychiatric evaluation was performed in June 2008.  The 
veteran reported no hospitalizations since his last 
evaluation.  He was actively participating in treatment for a 
generalized anxiety disorder.  The veteran was taking several 
medications, but stated that his anxiety was unaffected.  He 
reported working as a security guard since December 2007, but 
complained that  "now there were too many people there."  
He had been calling off work due to anxiety.  He reported 
being irritable, and he could not drive.  The veteran also 
reported that his knees were giving him problems.  He was 
married and the relationship was "going fairly well," but 
he worried that it will not last.  He stated he had no 
friends.  He had trouble performing some daily activities due 
to knee problems, and had little motivation.  He had trouble 
driving and did not like crowds.  On interview, the veteran 
was cooperative.  He was well groomed and speech and thought 
processes were clear and coherent.  There was no evidence of 
hallucinations, delusions, obsessions, or compulsions.  The 
veteran was well oriented, but his memory and concentration 
were mildly impaired.  Insight and judgment were fair.  Two 
to three times a month, he experienced panic episodes.  
Periodically he has low mood, crying spells, feelings of 
hopelessness, and irritability.  The veteran reported 
excessive worry and hyperstartle reflex, as well as 
nightmares.  A panic disorder with agoraphobia and a 
generalized anxiety disorder were diagnosed.  The examiner 
assigned a GAF score of 40, and opined that the veteran was 
unable to maintain gainful employment due to his psychiatric 
illness.

A VA orthopedic examination was conducted in September 2008.  
With regard to the left knee, the veteran complained of pain, 
weakness, stiffness, swelling, instability, fatigue, and lack 
of endurance.  He described a "sloshy feeling" in the left 
knee.  He had daily flare-ups of pain caused by activity.  
Ice and medication provide relief.  The veteran reported that 
he had slipped and re-injured the knee in January 2008, and 
that he had experienced an increase in pain since.  He 
reported no dislocation or subluxation.  As a security guard, 
he was required to walk for 80 percent of his shift, and he 
stated that this aggravates the knee quite a bit.  He stated 
that the occupational impact was "severe" and that he did 
not know how much longer he would be able to stay at the job.  
He also reported difficulty climbing ladders or stairs, and 
he indicated that he did not perform outside chores because 
of knee instability.  With regard to the right knee, the 
veteran reported the joint was stable.  He did complain of 
right knee fatigue, lack of endurance, weakness, and 
stiffness, and he reported occasional twinges of pain 
associated with standing at work.  Physical examination 
showed surgical scars of both knees.  On the left, range of 
motion was from 0 to 115 degrees, with pain at the end of 
motion.  Repeated movements resulted in no additional 
functional impairment, but increased pain, popping, and 
grinding sensations were reported.  Crepitus was present 
throughout the range of motion.  There was no laxity of the 
left knee joint.  On the right, range of motion was 
unlimited, from 0 to 140 degrees, with minimal pain at 140 
degrees.  There was no additional functional impairment or 
complaint following repetitive motion testing.  The joint was 
fully stable, without laxity on testing.  

Analysis

Increased Evaluation for Mental Disorders

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
	
In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are not 
appropriate here, and the disability picture has been 
relatively consistent over the course of the appeal period.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The veteran's currently diagnosed disability, is evaluated 
under 38 C.F.R. § 4.130, Diagnostic Code 9412, for panic 
disorder and/or agoraphobia.  The specific criteria are 
contained in a general rating formula for mental disorders.  
Under the provisions of the general formula, a 50 percent 
rating is warranted when the psychiatric disability is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130.

A 70 percent rating is for application when the psychiatric 
disability results in: occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, is 
rated 100 percent disabling.  Id. 

The disability due to the veteran's service-connected 
psychiatric disorder is currently evaluated as 50 percent 
disabling.  The Board finds that a higher, 70 percent 
evaluation is warranted for service connected panic disorder 
with agoraphobia.  The medical evidence of record is 
consistent and undisputed.  The veteran has severe, near 
continuous anxiety.  This causes him difficulty in performing 
such everyday tasks as shopping or driving.  He worries over 
his actions and others' reactions to the point where he has 
trouble taking almost any action.  He is highly dependent on 
his family for emotional support, particularly his fiancée 
and his stepmother.  VA doctors have noted repeated incidents 
where the veteran's anxiety has impacted his activity, such 
as debating whether to go to work or to attend a medical 
appointment.  Memory is impaired, and the veteran is easily 
distracted by worry.  He has no friends and does not 
socialize.  While he does not have suicidal or homicidal 
ideation, and shows no tendency to violence or impaired 
speech or thought processes, the disability picture presented 
is clearly more serious than that of a 50 percent evaluation.  
Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.   Resolving any doubt in 
the veteran's favor, it appears that the disability due to 
the veteran's service-connected psychiatric disorder most 
accurately resembles the criteria for the 70 percent rating 
throughout the entire appeal period. 

The Board has considered whether an even higher, 100 percent, 
schedular disability evaluation is warranted.  That is not 
the case.  As was noted, there is no disturbance of thought 
processes or danger of hurting himself or others.  There are 
no hallucinations or delusions, and the veteran is well 
oriented.  He is able to maintain his personal hygiene, and 
there is no greater than mild impairment of memory or 
concentration.  While the veteran is severely impaired, he 
does remain grounded in reality and maintains some functional 
ability.  For example, he is able to overcome his anxiety to 
perform tasks such as driving when required, or to attend 
appointments even when feeling poorly.

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

In this case, the veteran contends that he is unable to 
maintain substantially gainful employment due to his service-
connected disabilities.  The veteran is service-connected for 
left and right knee disabilities rated 10 percent disabling 
each, and, following implementation of the decision above, 
for a mental disorder rated 70 percent disabling.  The 
veteran's overall combined disability rating is 80 percent. 
38 C.F.R. § 4.25.  Basic schedular eligibility requirements 
for TDIU are met where a veteran has a single service 
connected disability rated 60 percent disabling, or a 
combined evaluation of 70 percent or more, with at least one 
disability rated 40 percent or more.  38 C.F.R. § 4.16(a).

Where, as here, a veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
the only remaining question is whether the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

In determining unemployability status, the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the required 
percentages for service-connected disabilities are met and 
the service-connected disabilities are found to render the 
veteran unemployable.  38 C.F.R. § 4.16(a).  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  

Entitlement to TDIU is shown where a veteran cannot obtain or 
retain substantially gainful employment due to service 
connected disabilities.  "Substantially gainful employment" 
is that employment "which is ordinarily followed by the 
nondisabled to earn their livelihood with earnings common to 
the particular occupation in the community where the veteran 
resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  
As further provided by 38 C.F.R. § 4.16(a), "Marginal 
employment shall not be considered substantially gainful 
employment."  

In Moore, 1 Vet. App. at 359, the Court of Appeals for 
Veterans Claims (Court) further discussed the meaning of 
"substantially gainful employment."  The Court noted the 
following standard announced by the United States Court of 
Appeals for the Federal Circuit in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits. The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant. 

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Here, the veteran alleges that the combination of his 
bilateral knee disabilities and his anxiety disorder render 
him unemployable.  

With regard to physical impairment, the objective complaints 
of the veteran appear disproportionate to the physical 
findings, which note no laxity and only mild degenerative 
changes.  The Board accepts, however, that prolonged activity 
would likely have a greater impact on the veteran's 
functional capacity, and finds that the veteran cannot 
perform heavy manual labor or work involving a high level of 
walking or standing due to the knee disabilities.

Further, the Board finds that the level of anxiety 
experienced by the veteran on a daily basis prevents him from 
performing even sedentary tasks.  The veteran is so 
substantially paralyzed by worry that for all practical 
purposes, he is unable to work.  The veteran has repeatedly 
expressed his desire to work and be financially stable, but 
the record reflects a series of failed attempt to meet that 
goal due to service connected anxiety.  His concentration and 
memory are mildly impaired, as is his motivation.  He has 
started jobs and done alright, only to grow so worried and 
paranoid about his performance and attendance that he begins 
to call in sick or quit.  He cannot work with the public, and 
even small amounts of interaction with coworkers appear to 
lead to disproportionate conflict and worry.  The medical 
evidence supports a finding that the veteran's occupational 
capacity is limited to the most basic and rote of activities.  
VA doctors and counselors have repeatedly opined that the 
veteran's psychiatric disability renders him unable to 
maintain employment.  These multiple opinions, particularly 
those by providers who see the veteran on a regular basis for 
ongoing treatment, outweigh the opinion of Dr. JDC.

The Board is aware that, as of September 2008, the veteran 
continued to work as a security guard, but notes as well that 
he also indicated that the pressure and demands of that 
position were telling on him, and that he was contemplating 
leaving.  It appears from the record that his continued 
employment is out of necessity, and is in spite of his 
service connected disabilities.  While it is admirable that 
the veteran has made such an effort, the medical evidence of 
record supports a finding that even this low level of 
employment is exacerbating his condition.


ORDER

A higher, 70 percent evaluation for panic disorder with 
agoraphobia is granted, subject to the laws and regulations 
governing payment of monetary benefits.

Entitlement to a total disability rating based on individual 
unemployability is granted, subject to the laws and 
regulations governing payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


